—Order, Supreme Court, New York County (Robert Lippmann, J.), entered October 21, 1998, which granted *174respondents’ cross motion to dismiss the petition, unanimously affirmed, with costs.
Petitioner in this proceeding brought pursuant to CPLR 5227 seeks to enforce a judgment obtained by it against the ICD Group, Inc. Petitioner would enforce the judgment against respondents upon the theory that they had agreed to indemnify the ICD Group for the liability represented by the judgment and are, therefore, “person [s] who [are] or will become indebted to the judgment debtor” within the meaning of CPLR 5227. The subject indemnity,- however, was not given by respondents to the ICD Group, the judgment debtor, but rather to ICD Holdings, S.A., a separate entity, and that being the case it was within the power of ICD Holdings to cancel the indemnity, which it did validly by executing a release in connection with the settlement of a Federal action between itself and respondents. In light of the indemnity’s cancellation, it can provide no basis for petitioner’s claim that respondents are “person [s] who [are] or will become indebted to the judgment debtor”. Concur— Sullivan, J. P., Nardelli, Mazzarelli, Rubin and Andrias, JJ.